Citation Nr: 1132332	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-39 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to an effective date prior to April 9, 2004, for the grant of a total disability rating for compensation based on individual unemployability.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1985 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009 and in November 2009, the Board remanded the case for additional due process development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2009, the Veteran's attorney representative withdrawn from the case.  


FINDINGS OF FACT

1.  On April 9, 2004, the RO received the Veteran's claim of service connection for depression as secondary to his service-connected seizure disorder, rated 40 percent disabling.  

2.  In a June 2004 rating decision, the RO granted service connection for depression as secondary to the service-connected seizure disorder, and assigned a 30 percent rating for the disability, effective April 9, 2004.  







3.  In a December 2004 rating decision, the RO granted a total disability rating for compensation based on individual unemployability, effective April 9, 2004, considering that the Veteran's service-connected disabilities of seizure disorder and depression were seen as a single disability for VA purposes with a combined 60 percent rating, thus meeting the minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability.  

4.  Based on percentage rating standards for individual unemployability benefits, the effective date for a total disability rating for compensation based on individual unemployability cannot be earlier than the effective date of the grant of service connection for depression, that is, April 9, 2004.

5.  Based on extraschedular rating considerations, the Veteran is not shown to have been unable to secure and follow a substantially gainful occupation prior to April 9, 2004 solely by reason of his service-connected seizure disorder.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 9, 2004, for the grant of a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 5110, 7105, 7104 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, dated in February 2009, August 2009, and December 2010.  The notice included the type of evidence needed to substantiate the claim of an earlier effective date for the grant of a total disability rating, namely, evidence to show that service-connected disabilities prevented him from performing the mental or physical tasks required to get or keep substantially gainful employment, and the Veteran met the percentage requirements as specified in 38 C.F.R. § 4.16.  

The Veteran was also informed that to support a claim for an extraschedular evaluation based on exceptional circumstances, the evidence must show that his service-connected disabilities presented such an exceptional or unusual disability picture, due to such factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  


The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the degree of disability assignable and the effective date of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

To the extent the VCAA notice was provided after the initial adjudication, the timing was defective, but the timing defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by the supplemental statement of the case in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records.  The Veteran has not identified any additional evidence to include any private medical records for the RO to obtain on his behalf.


Further, given the nature of the earlier effective date claim, which is largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as medical evidence relevant to the service-connected disabilities.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Veteran asserts that the effective date for the total disability rating should be October 23, 2003, the date that the Social Security Administration declared him to be disabled.  

In a June 2003 rating decision, the RO granted a higher rating, that is, 40 percent, for the service-connected seizure disorder, effective in March 2003.  

In a statement received in December 2003, the Veteran requested a temporary 100 percent disability rating for the period from October 2003 through April 2004, on the basis that his family physician had restricted him from driving and operating heavy equipment for six months because he had suffered five seizures in the period from April 2003 through October 2003.  





The claim was accompanied by a December 2003 statement of his physician, indicating that the Veteran required a temporary 100 percent disability rating from October 2003 through April 2004 because he was taken off of work due to repeated seizures, and the Veteran would not be cleared to return to his job driving mechanically operated equipment until after the designated period.  

At the time of a VA examination in January 2004 to evaluate the seizure disorder, the examiner noted that the Veteran currently worked as a forklift driver in a warehouse but was not currently driving a motor vehicle as he had been barred from that activity for six months ever since his last seizure in October 2003.  

On April 9, 2004, the RO received the Veteran's claim of service connection for depression, claimed as secondary to his service-connected seizure disorder.  In the claim, the Veteran indicated that he had had no seizures since October 14, 2003, and that he was unable to be reassigned to non-driving duties at his workplace due to labor management agreements.  He identified himself as a Teamster).  

In a June 2004 rating decision, the RO granted service connection for depression as secondary to the service-connected seizure disorder, and assigned a 30 percent rating for the disability, effective April 9, 2004.  The Veteran's only other service-connected disability was seizure disorder, evaluated as 40 percent disabling.  The two disabilities had a combined disability rating of 60 percent, effective from April 9, 2004.  

In response to the July 2004 award letter, the Veteran indicated in a statement that he never requested a total rating, rather he had requested a temporary 100 percent rating for the time period that he was not working.  

In a statement received in August 2004, the Veteran requested a temporary 100 percent rating until he found a job.  He stated that he no longer had a job because his doctors would not allow him to return to work.  

In a statement dated in August 2004, a VA neuroscience clinical nurse specialist indicated that the Veteran was unable to return to work and that medical leave from work had been recommended because his job required the operation of heavy equipment.  It was noted that he was not driving and that if he remained seizure free, he would be able to resume driving in December 2004.  The same nurse specialist indicated in an October 2004 statement that the Veteran had been on convalescent medical leave due to his service-connected disability since October 2003 and would continue to be on leave until his condition (seizures, depression, and memory loss) improved.  In November 2004, VA records show that the Veteran reported three grand mal seizures that year and many petit mal seizures.  

On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated and received in November 2004, the Veteran indicated that his seizure disorder affected his full time employment from October 2003, when he became too disabled to work.  He indicated that he left his last job due to his disability and that he had not tried to obtain employment since he became too disabled to work (although he did note that he worked for two weeks full time in June 2004).  He also noted that he had a high school education and that he had not had any other education or training before he was too disabled to work.  He stated that he was under continual treatment with a psychologist, psychiatrist, and neurologist, and that he could not attend vocational rehabilitation or could not work according to his medical provider.  

In a December 2004 rating decision, the RO granted a total disability rating predicated on the severity of his service-connected disabilities, and assigned an effective date of April 9, 2004.  From the time of the effective date of April 9, 2004, the service-connected disabilities consisted of seizure disorder, evaluated as 40 percent from March 2003, and depression as secondary to seizure disorder, evaluated as 30 percent from April 9, 2004), with a combined disability rating of 60 percent from April 9, 2004).  For VA purposes, the disabilities were considered as a single disability from April 9, 2004, thus meeting the minimum schedular percentage standards for a total disability rating from that date.    

Legal Criteria

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a),(b). 

Generally, the effective date of the award of an increase in compensation is either the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for a total rating is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  In such circumstances, the case is submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).   


Analysis

The record shows that the total disability rating was granted based in part on the award of service connection for depression, which was rated 30 percent disabling, effective from April 9, 2004, the date of receipt of the claim of secondary service connection for depression.  Prior to April 9, 2004, the Veteran did not meet the percentage schedular requirements for a total disability rating as his only service-connected disability was a seizure disorder, evaluated as 40 percent disabling.  The minimum schedular percentage requirements for a total disability rating are either a 60 percent rating for a single disability or a 70 percent rating for two or more disabilities with at least one rated 40 percent.  38 C.F.R. § 4.16(a).  

As the grant of the total disability rating was predicated on the severity of the seizure disorder in combination with the severity of the depression, the effective date of the total disability rating cannot precede the effective date of the grant of service connection for depression, that is, April 9, 2004.  

Additionally, there is no evidence of record to show that there was any communication from the Veteran indicating intent to apply for a total disability raring, constituting a pending claim, prior to April 9, 2004.  38 C.F.R. § 3.155.  The Veteran had in fact asserted in statements prior to April 9, 2004 that he was not claiming unemployability.  Rather, he stated his desire for a temporary 100 percent rating based on the work restrictions due to his seizures.  His physician likewise supported his claim for a temporary 100 percent rating until the Veteran could be cleared to return to his job.  

As indicated above, prior to April 9, 2004 the Veteran did not satisfy the threshold minimum percentage rating standards for individual unemployability benefits under 38 C.F.R. § 4.16(a).  Where the schedular percentage requirements for a total rating have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

The Veteran has argued that the effective date for the total disability rating should be in October 2003, at which time he was restricted from performing his job duties due to his seizures, which is also the time the Social Security Administration found him to be disabled.  VA, however, has its own statutes and regulations by which it determines disability levels and is not bound by the determinations of the Social Security Administration.  Moreover, in reviewing the evidence the Board declines to submit this case to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b), for the reason that the Veteran is not shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected seizure disorder prior to April 9, 2004.  

The evidence does demonstrate that the Veteran was on medical leave from his job beginning in October 2003, due to a seizure suffered that month, and that his physician would not clear him to return to his job of operating heavy machinery (forklift driver at a warehouse) for six months, assuming he remained seizure free for that period.  This evidence does not show that the Veteran was unemployable - only that he was barred from operating heavy machinery at work (as well as driving a motor vehicle).  The Veteran himself, as noted previously, claimed during this period that he was not alleging unemployability.  Rather, he was merely temporarily prevented from performing his usual occupational duties, which is supported by medical statements.  In his April 2004 claim, the Veteran also noted that he could not be reassigned to non-driving duties at his workplace due to the fact that he was a Teamster and there were labor management agreements in effect.  It is notable that the Veteran's physicians did not specifically bar him from working - just performing that type of work that involved operating machinery.  As noted on his November 2004 claim, the Veteran did not even attempt to obtain employment since October 2003.  On that same form, he indicated that he worked full time for two weeks in June 2004, but evidently his seizure disorder by that time had not improved and in concert with depression for which he received treatment he was unable by then to maintain employment.  


With consideration of the foregoing facts, it is the Board's judgment that the evidence does not show that the Veteran was unemployable due solely to his seizure disorder prior to April 9, 2004; therefore, there is no justification to submit this case to the Compensation and Pension Service Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  

In this case, after consideration of all lay and medical evidence, the preponderance of the evidence is against the claim for an earlier effective date and the \
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date prior to April 9, 2004, for the grant of a total disability rating for compensation based on individual unemployability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


